Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/10/2019.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 08/23/2021 has overcome the previously raised Drawing Objections and the Objections to the Specification. Additionally, the amendments to the claims overcome the previously raised 102 and 103 rejections and overcome the prior art of record, thus placing the application in condition for allowance.    

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are: Greco (US 8,535,051), Balon (US 2011/0081277), Chiles (US 7,017,592), Lee (7,762,808), Wilhelm (US 5,562,442), Johnson (US 5,871,349), Bria (US 8,758,693), Chen (US 6,193,504), Green (US 2003/0221725), Houston (US 5,417,927), Houston (US 5,692,893, referred as from hereon as Houston 2), Houston (US 5,503,551 referred as from hereon as Houston 3), Houston (US 5,692,892 referred as from hereon as Houston 4), Scott (US 5,888,063), Thornton (US 2005/0139272) and Tanaka (US 5,515,909). Scott, Houston 3 and Bria teaches various examples of generic regenerative thermal oxidation (RTO) systems comprising at least two heat exchanger/regeneration beds, a combustion chamber and valves used for controlling the cycling between regenerators, RTOs are used for cleaning a gas of hazardous compounds via high temperature thermal oxidation showing the general state of the art being claimed in the application. Houston teaches of another example of an RTO system which comprises a controller with a timing mechanism capable of operating the motor of the switching valve to cycle between regenerators at a predetermined timed intervals similar to a feature of the claimed invention. Thornton, Houston 4, Tanaka, Houston 2, Green, Johnson, Wilhelm, Lee, Balon and Greco teaches various examples of RTO systems comprising rotary valves used for switching between regenerators similar to applicant’s general invention. Chen teaches of another example of a regenerative oxidizer system with a rotary valve of the type known as regenerative catalytic oxidizer similar to a feature of the claimed invention. Chiles teaches of an RTO system comprising an on-line burn-out and wash-down system similar to a key feature of the claimed invention. However, notice that in most of the RTO systems of the prior art, either the gas flow is linear as compared to the claimed invention or the manifold and the valve are not located between the first and second heat exchange media as claimed. Notice that while Greco does shows an example of an RTO that satisfies both the non-linear flow and the manifold and valve being between the first and second heat exchange media (see the previous Office Action for details of the interpretation of the prior art in view of the previous claims); Greco fails to show the particular location .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753